Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 1 of 24 PageID 643




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

   CELEBRATION LAW, P.A., et al.

               Petitioners,

    v.                                        CASE NO: 6:20-cv-665-Orl-37GJK

    JOVITA CARRANZA, ADMINISTRATOR
    OF THE UNITED STATES SMALL
    BUSINESS ADMINISTRATION,

                Respondent.
                                   /

          MOTION TO DISMISS PETITIONERS’ AMENDED COMPLAINT
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 2 of 24 PageID 644




                             TABLE OF CONTENTS

   I.     Introduction…………………………………………………………………….…….1

   II.    Factual Background…………………………………………………………….……2

   III.   Legal Standards……………………………………………………………….….…..6

   IV.    Argument……………………………………………………………………….…….7

          A. Sovereign immunity bars Petitioners’ claims....…………………………….…7

            1. Section 634(b)(1) bars Petitioners’ APA claims………………………….…8

            2. The SBA’s action is committed to agency discretion by law………………12

          B. Petitioners have failed to state a claim for failure to follow
             the procedures in Section 552(a)(1)…...……………………………..……..…17

            1. Petitioners have not alleged the requisite causation for such
               a claim….………………………...………………………………………...17

            2. The SBA was not required to publish the $1,000 per employee
               policy in the Federal Register to begin with ..………………………..……20

   V.     Conclusion……………………………………………………………………........22




                                        ii
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 3 of 24 PageID 645




          Respondent, Jovita Carranza, Administrator of the United States Small Business

   Administration (“SBA”), files this motion to dismiss Petitioners’ APA claims for lack of

   subject matter jurisdiction, and as to the claim related to publication in the Federal

   Register, for the additional reason that they have failed to state a claim for which relief

   can be granted.

                     MEMORANDUM OF POINTS AND AUTHORITIES

   I.     Introduction

          Under the Coronavirus Aid, Relief, and Economic Stimulus (“CARES”) Act,

   Pub. L. 116-136, 134 Stat. 281, the SBA has provided emergency grants to small

   businesses (“EIDL Advances”) by calculating $1,000 per employee, up to a maximum

   of $10,000. Petitioners previously filed a petition for mandamus relief and a related

   motion for preliminary injunction claiming entitlement to the maximum EIDL Advance

   on the basis of the statutes’ language, despite not having 10 or more employees.

   However, this Court denied their request, holding that the CARES Act provided the

   SBA with some discretion on how to implement the EIDL Advance portion of the

   statute, and thus the Court could not compel the SBA to pay each of the Petitioners the

   maximum permissible Advance of $10,000. Doc. 21 at 9. Petitioners subsequently

   amended their complaint asserting claims under the Administrative Procedure Act

   (“APA”) that the method the SBA chose to exercise its discretion was arbitrary and

   capricious and in excess of the SBA’s authority, and claiming that the SBA’s failure to

   publish the policy in the Federal Register entitles them to relief. Doc. 25.
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 4 of 24 PageID 646




          However, the Court should dismiss Petitioners’ complaint for lack of subject

   matter jurisdiction because this Court lacks the power to review the SBA’s $1,000 per

   employee policy under the APA (1) because of the bar on injunctive relief contained in

   Section 634(b)(1) of the Small Business Act, and (2) because the action is one committed

   to agency discretion by law. As to the claim concerning publication in the Federal

   Register, the Court should dismiss the claim under Fed. R. Civ. P. 12(b)(6) because

   Petitioners have not, and cannot alleged the requisite causation, and for the additional

   reason that the policy is not one that needed to be published in the Federal Register in

   the first instance.

   II.    Factual Background

          The declared policy of the Government under the Small Business Act, 15 U.S.C.

   §§ 631 et seq., is to “aid, counsel, assist, and protect, insofar as is possible, the interests

   of small-business concerns,” in order to preserve the system of free competitive enterprise

   that is “essential” to the economic well-being and security of the Nation. 15 U.S.C. §

   631(a). To promote that important national objective, Congress created the SBA, under

   the management of a single Administrator, id. § 633(a), (b)(1), who is given

   “extraordinarily broad powers” under section 7(a) of the Act, 15 U.S.C. § 636(a), to

   provide a wide variety of technical, managerial, and financial assistance to small-

   business concerns. See SBA v. McClellan, 364 U.S. 446, 447 (1960); see generally 15 U.S.C.

   § 636(a) (describing numerous varieties of general small-business loans the

   Administrator is “authorized” and “empowered” to make); 13 C.F.R. § 120.1. In the

   performance of these authorized functions, the SBA Administrator is further empowered



                                                 2
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 5 of 24 PageID 647




   to “make such rules and regulations as [she] deems necessary to carry out the authority

   vested in [her],” and in addition to “take any and all actions ... [that] [she] determines . . .

   are necessary or desirable in making . . loans.” 15 U.S.C. § 634(b)(6), (7). As part of this

   authority, the SBA Administrator administers an Economic Injury Disaster Loan

   (“EIDL”) Program. See 15 U.S.C. 636(b), (c), (f); 13 C.F.R. § 123.300, et seq.; 61 Fed.

   Reg. 3304 (Jan. 31, 1996), as amended.

          On March 27, 2020, President Trump signed into law the CARES Act, passed by

   Congress to provide an unprecedented package of emergency economic assistance and

   other support to help individuals, families, businesses, and health-care providers cope

   with the enormous economic and public health crises triggered by the worldwide

   coronavirus (COVID-19) pandemic. See Profiles, Inc. v. Bank of Am. Corp., No. CV SAG-

   20-0894, 2020 WL 1849710, at *1 (D. Md. Apr. 13, 2020).

          Among other things, the CARES Act amended section 7(a) of the Small Business

   Act and provided new measures to address the COVID-19 crisis including Paycheck

   Protection Program (“PPP”) loans, SBA Debt Relief, and EIDL Advances.                       See

   https://www.sba.gov/funding-programs/loans/coronavirus-relief-options.

          The relevant portion of the CARES Act provides:

                   (1) IN GENERAL.—During the covered period, an entity
          included for eligibility in subsection (b), including small business
          concerns, private nonprofit organizations, and small agricultural
          cooperatives, that applies for a loan under section 7(b)(2) of the Small
          Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19 may request
          that the Administrator provide an advance that is, subject to paragraph
          (3), in the amount requested by such applicant to such applicant within 3
          days after the Administrator receives an application from such applicant.




                                                  3
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 6 of 24 PageID 648




                  (2) VERIFICATION.—Before disbursing amounts under this
          subsection, the Administrator shall verify that the applicant is an eligible
          entity by accepting a self-certification from the applicant under penalty of
          perjury pursuant to section 1746 of title 28 United States Code.

                 (3) AMOUNT.—The amount of an advance provided under this
          subsection shall be not more than $10,000.

   CARES Act § 1110(e)(1)-(3).

          Congress initially appropriated $10 billion dollars for the EIDL Advances.

   CARES Act, Pub. L. 116-136, 134 Stat. 281, § 1100(e)(7) (Mar. 27, 2020). Due to the

   significant number of applicants for the program, see infra, and in order to get assistance

   to as many of the applicants as possible using a method that would not unnecessarily

   slow down the process, the SBA used its discretion to implement a policy to distribute

   the EIDL Advances in the amount of $1,000 per employee.1 See Doc. 33-1 at 23 (Ex. A

   to 1st Perriello Decl. (Butler Memo)); Doc. 33-1 at 29 (3rd Perriello Decl. ¶¶ 5-7). As

   explained by the Administrator,

          The EIDL advance administration was based on the number of
          applications that were, again, in the queue applying for the advance and
          we based it on $1,000 per employed, it wasn't just an arbitrary number, it
          was a well assessed and analyzed strategy. It was discussed with members
          of the Senate Small Business Committee. We had advised them that in
          order to cover the number of applicants, the number of small businesses
          that were applying for the advance, we needed to do something so that
          many more people would receive the funds. The average for both the
          agriculture and as well as normal businesses were about three employees
          per business.




   1
     If the full $10,000 per applicant was provided, then the fund would have been depleted after the
   first 1 million applicants received the advance. Congress eventually increased this appropriation
   to $20 billion. See LIT Ventures, LLC, 2020 WL 2200845, at *1 (citing 15 U.S.C. § 9009(e)(7)).


                                                   4
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 7 of 24 PageID 649




   July 17, 2020 Congressional Testimony of Administrator Carranza (at 1:51:15),

   available at https://youtu.be/UHbHPs9Jn5w.

             After the CARES Act was signed into law on March 27, 2020, the SBA and a

   contractor prepared a computer system (“System”) to process EIDL applications and

   Advance requests, and the System began processing applications on April 7, 2020 in

   small batches. The System ramped up to full capacity by April 16, 2020, by which time

   approximately 3.79 million submitted applications were awaiting processing in the

   System. See Doc. 33-1 at 3 (Wall Decl. ¶¶ 3-8).2 As of July 15, 2020, the System had

   processed approvals for 5,781,390 applications, and paid or obligated the entire $20

   billion       appropriation.            Doc.       33-1       at      36,      available       at

   https://www.sba.gov/sites/default/files/2020-07/EIDL%                               20COVID-

   19%20Advance%207.15.20-508.pdf; Doc. 33-1 at 29 (3rd Perriello Decl. ¶ 8); Doc. 33-1

   at 40 (SBA Press Release No. 20-56 (7/11/20)), available at https://www.sba.gov/about-

   sba/sba-newsroom/press-releases-media-advisories/sba-provided-20-billion-small-

   businesses-and-non-profits-through-economic-injury-disaster-loan.3

             According to Petitioners, they filed applications for EIDLs and Advances at a

   variety of times beginning on March 30, 2020, through April 13, 2020 (see Docs. 27-7, -

   17). Petitioners assert that they asked for the maximum Advance allowed by the CARES



   2
     Because the same declarations have been used numerus times in this litigation, Respondent cites
   to the docket reference for their latest filing (in response to Petitioners’ second motion for
   preliminary injunction) at Doc. 33-1.
   3
     A very small amount of those funds—only a fraction of one percent—have been returned to SBA,
   and SBA is currently in the process of determining the appropriate action to be taken regarding
   those returned funds. Doc. 33-1 at 29 (3rd Perriello Decl. ¶ 8).


                                                  5
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 8 of 24 PageID 650




   Act, $10,000; however, none of the remaining Petitioners received an EIDL Advance in

   the maximum amount of $10,000. See Doc. 19; Doc. 33-1 at 25 (2nd Perriello Decl. ¶ 4);

   Doc. 33-1 at 29 (3rd Perriello Decl. ¶ 4). Eighteen of the Petitioners’ disaster loans were

   funded prior to the filing of the amended complaint. See Doc. 33-1 at 32 (Rivera Decl.

   ¶ 4).4 Two more are nearly funded. Id. at ¶ 5. The EIDL Advance is included within

   the total amount of the loan as it is merely an “advance” on the loan itself,5 CARES Act

   § 1110(e)(1), so at this point each of the eighteen entities (and soon the other two) has

   the entire amount of money they would be entitled to irrespective of this Courts’ rulings.

   Three Petitioners affirmatively told the SBA they were no longer interested in pursuing

   the disaster loan, and five simply made no effort to obtain the loan after the initial

   application. Id. at ¶¶ 6-7. Four remaining Petitioners pursued the disaster loans but their

   applications were ultimately denied. Id. at ¶ 8.

   III.   Legal Standards

          The United States and its agencies have sovereign immunity from suit unless it has

   expressly waived such immunity and consented to be sued. United States v. Nordic Village,

   Inc., 503 U.S. 30, 32 (1992); FDIC v. Meyer, 510 U.S. 471, 475 (1994). Petitioners bear the

   burden of establishing subject matter jurisdiction and, thus, must prove an explicit waiver

   of immunity. See Ishler v. Internal Revenue, 237 F. App’x 394, 398 (11th Cir. 2007). On a

   Rule 12(b)(1) motion to dismiss, subject matter jurisdiction can be challenged facially or



   4
     Safari Trading LLC was inadvertently left off of the Rivera Declaration; however, its EIDL for
   $51,000 was funded on May 16, 2020.
   5
     Although a party need not repay the EIDL Advance if it is not ultimately approved for the EIDL.
   CARES Act § 1110(e)(5).


                                                  6
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 9 of 24 PageID 651




   factually. Lawrence v. Dunbar, 919 F.2d 1525, 1528-29 (11th Cir. 1990). In a facial

   challenge, the court must accept a plaintiff’s allegations as true and determine whether he

   has alleged a sufficient basis for subject matter jurisdiction. Id. at 1529. In a factual

   challenge, the court must determine if it has the power to hear the case and can look

   beyond the pleadings. Id. Here the Administrator brings a factual attack on this Court’s

   jurisdiction to hear Petitioners’ APA claims.

           “To survive a motion to dismiss, a complaint must contain sufficient factual

   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)). Although this pleading standard “does not require ‘detailed factual allegations,’

   ... it demands more than an unadorned, the defendant-unlawfully-harmed-me

   accusation.” Id. (quoting Twombly, 550 U.S. at 555). “[O]nly a complaint that states a

   plausible claim for relief survives a motion to dismiss.” Id. at 679 (citing Twombly, 550

   U.S. at 556). To meet this “plausibility standard,” a plaintiff must “plead[] factual content

   that allows the court to draw the reasonable inference that the defendant is liable for the

   misconduct alleged.” Id. at 678 (citing Twombly, 550 U.S. at 556).

   IV.    Argument

          A.      Sovereign immunity bars Petitioners’ claims.

          The party seeking to invoke federal jurisdiction has the burden of showing the

   existence of subject matter jurisdiction. Ishler, 237 F. App’x at 398. Sovereign immunity

   is jurisdictional in nature, and absent a waiver, shields the United States and its agencies

   from suit. Meyer, 510 U.S. at 475.



                                                   7
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 10 of 24 PageID 652




           Congress, has waived a degree of sovereign immunity against federal agencies in

    passing the APA, 5 U.S.C. §§ 701-706, which permits judicial review of actions against

    the United States “seeking relief other than money damages and stating a claim that an

    agency or an officer or employee thereof acted ... in an official capacity.” 5 U.S.C. §

    702.   The APA empowers courts to set aside agency actions that are “arbitrary,

    capricious, an abuse of discretion,” “in excess of statutory jurisdiction, authority, or

    limitations,” or “without observance of procedure required by law.” 5 U.S.C. § 706(2).

           But, the APA’s general grant of jurisdiction does not apply where another statute

    specifically precludes judicial review, or where the challenged action was “committed to

    agency discretion by law.” 5 U.S.C. § 701(a)(2); see Haitian Refugee Ctr., Inc. v. Baker, 953

    F.2d 1498, 1505 (11th Cir. 1992). Here, this grant of jurisdiction is precluded by both

    Section 634(b)(1) of the Small Business Act, and because the challenged action was

    “committed to agency discretion by law.”

                  1.      Section 634(b)(1) bars Petitioners’ APA claims.

           Section 634(b)(1) of the Small Business Act restricts the availability of injunctive

    relief against the SBA. Under that section, the SBA Administrator can

           sue and be sued in any court of record of a State having general
           jurisdiction, or in any United States district court, and jurisdiction is
           conferred upon such district court to determine such controversies without
           regard to the amount in controversy; but no attachment, injunction,
           garnishment, or other similar process, mesne or final, shall be issued
           against the Administrator or his property[.]

    15 U.S.C. § 634(b)(1).

           In its previous order denying Petitioners’ first motion for preliminary injunction

    this Court found that Section 634(b)(1) did not necessarily preclude this Court from


                                                 8
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 11 of 24 PageID 653




    granting injunctive relief in this case. Doc. 21 at 4-7. The basis for that ruling was the

    conclusion that neither Romeo, 462 F.2d 1036, 1037–38 (5th Cir. 1972), or other binding

    authority “barred injunctive relief where the Administrator exceeded authority or used

    discretion unlawfully.” Doc. 21 at 4. This Court acknowledged subsequent non-binding

    decisions that relied on Romeo and found that Section 634(b)(1) did bar all injunctive

    relief against the SBA, but did not find them persuasive because they did not engage in

    extensive discussion of the issue. Id. at n.4. However, just days after this Court issued

    its order denying the preliminary injunction, the Fifth Circuit again had the opportunity

    to address the bar of Section 634(b)(1), this time in connection with the PPP, where it

    explicitly held that the precedent in the Fifth Circuit bars all injunctive relief against the

    SBA. In re Hidalgo Cty. Emergency Serv. Found., 962 F.3d 838, 840-41 (5th Cir. 2020).

    The Fifth Circuit expressly declined to revisit the issue or carve out an exception. Id. As

    the Court stated “[t]he issue at hand is not the validity or wisdom of the PPP regulations

    and related statutes, but the ability of a court to enjoin the Administrator, whether in

    regard to the PPP or any other circumstance.” Id. at 141. Accordingly, citing Enplanar,

    Inc. v. Marsh, 11 F.3d 1284, 1290 n.6 (5th Cir. 1994); Valley Constr. Co. v. Marsh, 714 F.2d

    26, 29 (5th Cir. 1983) and Expedient Servs., Inc. v. Weaver, 614 F.2d 56, 58 (5th Cir. 1980),

    the Fifth Circuit explicitly refused to find any exception to the bar available and vacated

    the lower court’s preliminary injunction based on claims that the SBA discriminated

    against the applicants and exceeded its statutory authority in regards to the PPP. While

    admittedly this opinion is not binding on this Court, it is instructive in its refusal to




                                                  9
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 12 of 24 PageID 654




    recognize any exception to the bar based on the line of cases that includes those that are

    in fact binding on this Court.

           However, even if the Court is not inclined to change its conclusion on an absolute

    bar in light of the Hidalgo County opinion, respectfully, the previous conclusion reached

    by the Court is too broad in the face of the specific issue before the Court. The situation

    at hand is quite different than the examples this Court provided in its prior ruling – e.g.,

    blatant racially discriminatory policies under equal protection jurisprudence. Doc. 27 at

    7. Assuming for the sake of this case that the Eleventh Circuit would not find sovereign

    immunity bars a plaintiff from challenging that sort of policy, that is not what the Court

    is faced with here. This is not a constitutional claim against the SBA for allegedly

    unconstitutional discrimination. Instead, this is merely a request for APA review of the

    SBA’s chosen policy affecting all applicants, which has never been alleged to be

    constitutionally infirm, on how to best manage the amount of applicants in light of the

    fixed funds available to it to implement the relief. This is different than addressing a

    policy that treats some applicants different than others where the only relief sought is to

    treat all applicants the same, such as that faced in Camelot Banquet Rooms, Inc. v. U.S.

    Small Bus. Admin., No. 20-C-0601, 2020 WL 2088637, at *4 (E.D. Wis. May 1, 2020).

    There the court found that its ruling would not “interfere with the agency’s internal

    operations” because all the SBA would have to do was to “process the plaintiffs’ loan

    applications in the same manner that it processes the applications of other small

    businesses.” Id.; see also Ulstein Maritime, Ltd. v. United States, 833 F.2d 1052, 1056 (1st

    Cir. 1987) (holding § 634(b)(1) protects the SBA from injunctions that would interfere



                                                10
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 13 of 24 PageID 655




    with internal workings but does not bar judicial review where the agency has exceeded

    its authority and the remedy would not interfere with internal agency workings).

            That, however, is not what Petitioners here seek. Rather, they seek a wholesale

    reworking of the entire process by which EIDL Advances are processed, and also seek

    to be granted more favorable treatment than all other similarly situated applicants by

    moving them to the front of the line for additional payments simply because they filed a

    lawsuit.6 Given the current status of the EIDL Advance appropriation, see Doc. 33-1 at

    29 (3rd Perriello Decl. ¶ 8), this would absolutely interfere with the SBA’s internal

    operations and can be readily distinguished from a case seeking only to bring certain

    plaintiffs who had previously been singled out, in line with all other applicants.

    Accordingly, even if the Court does not believe that Hildago County alters its analysis

    regarding Section 634(b)(1), Respondent respectfully suggests that the Court should

    narrow its previous conclusion that injunctive relief is available in this specific

    circumstance and instead find that Section 634(b)(1) does bar the specific relief sought

    here, particularly the request to order the maximum amount of the EIDL Advance be paid

    to each Petitioner.


    6
     Courts have recognized the inherent unfairness of allowing parties to jump the line when
    obtaining injunctive relief simply because they filed suit when the relief could not be provided to
    all similarly situated parties. See Casa Colina Hosp. & Centers for Healthcare v. Wright, 698 F. App’x
    406, 407 (9th Cir. 2017) (concluding conclude that granting relief would merely allow the
    petitioner “‘to jump the queue of other identically situated parties’ and would therefore achieve
    an arbitrary result and ‘encourage a barrage of mandamus actions by others.’”) (quotations in
    original); Ramtin Massoudi MD Inc. v. Azar, 2018 WL 6004523, at *7 (C.D. Cal. July 5, 2018)
    (declining to award expedited adjudication of Medicare claim by ALJ because it could not order
    relief for all similar situated parties); American Hosp. Ass’n v. Burwell, 812 F.3d 183, 192 (D.C.
    Cir. 2016) (mandamus should not issue to allow plaintiffs to “jump the line” because it would
    provide relief “at the expense of other similarly situated applicants”).



                                                     11
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 14 of 24 PageID 656




                   2.     The SBA’s action is committed to agency discretion by law.

           Although the APA contains “comprehensive provisions for judicial review of

    agency actions,” a plaintiff “must first clear the hurdle of § 701(a).” Heckler v. Chaney,

    470 U.S. 821, 828 (1985). Section 701(a)(2) excludes from judicial review “agency action

    [that] is committed to agency discretion by law.” 5 U.S.C. § 701(a)(2). An action is

    committed to agency discretion when “the statute is drawn so that the court would have

    no meaningful standard against which to judge the agency’s exercise of discretion.”

    Chaney, 470 U.S. at 830; Forsyth Cty., 633 F.3d at 1041. The Eleventh Circuit has

    explained that “[i]f there are no judicially manageable standards available for judging

    how and when an agency should exercise its discretion, then it is impossible to determine

    even whether the agency abused its discretion.” Forsyth Cty., 633 F.3d at 1041 (quoting

    Fla. Dep’t of Bus. Regulation v. U.S. Dep't of Interior, 768 F.2d 1248, 1256 (11th Cir. 1985)).

           The SBA “has been given complete discretion to determine the amount of any

    loans it has authority to grant.” Gifford v. Small Bus. Admin., 626 F.2d 85, 87 (9th Cir.

    1980); see also Copake Lake Dev. Admin. v. U.S. Gov’t, 490 F. Supp. 386, 389 (E.D.N.Y.

    1980) (citing cases for the proposition that “the decision concerning the granting of a

    loan by the SBA is one firmly committed to agency discretion”); Keita v. U.S. Small Bus.

    Admin., No. 07-CV-4958 ENV/LB, 2010 WL 395980, at *3 (E.D.N.Y. Feb. 3, 2010).

    The CARES Act only reinforces that broad authority. As one court recently explained:

           The CARES Act is an extension of powers that Congress has already
           granted to the SBA and its Administrator—most particularly for the
           emergency grant, the power to make and administer EIDLs. In that
           regard, Congress empowered the SBA “to make such loans as the
           Administration may determine to be necessary or appropriate to any small



                                                  12
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 15 of 24 PageID 657




           business concern located in an area affected by a disaster if the
           Administration determines that the concern has suffered a substantial
           economic injury as a result of such disaster.” … Congress therefore
           granted the SBA discretion to determine what EIDLs were “necessary and
           appropriate.” When the CARES Act is read in conjunction with this
           statute, it is plain that the SBA enjoys the same discretion when making
           emergency grants that Congress, with the CARES Act, included within
           the EIDLs purview.

    LIT Ventures, 2020 WL 2200845, at *3 (alterations omitted) (quoting 15 U.S.C. §

    636(b)(2)).

           Indeed, when the CARES Act is read in conjunction with 15 U.S.C. § 636(b)(2)’s

    general grant of authority for EIDL loans, it is nearly indistinguishable from the statute

    that the Supreme Court found to be “committed to agency discretion by law.” Compare

    Webster v. Doe, 486 U.S. 592, 600 (1988) (holding that a statute “foreclose[d] the

    application of any meaningful judicial standard of review” where it allowed the CIA

    director to terminate employees whenever he “shall deem such termination necessary or

    advisable in the interests of the United States”) with 15 U.S.C. § 636(b)(2) (granting the

    Administrator authority “to make [EIDL] loans . . . as the Administrator may determine

    to be necessary or appropriate to any small business concern”).7 Here, as in Webster, the

    disaster-loans provision “fairly exudes deference to the” Administrator, and

    “foreclose[s] the application of any meaningful judicial standard of review.” Webster,

    486 U.S. at 600.



    7
      While the CARES Act directs the Administrator to waive some specific requirements of the
    Small Business Act, such as the requirement that borrowers personally guarantee loans, be in
    business for a certain time, and be unable to obtain credit elsewhere, see CARES Act § 1110(c)(1)-
    (3), the CARES Act does not diminish the Administrator’s discretion in disbursing Advances. See
    LIT Ventures, 2020 WL 2200845, at *3-4.


                                                   13
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 16 of 24 PageID 658




           The Eleventh Circuit has cautioned that “‘[t]he court is not empowered to

    substitute its judgment for that of the agency,’” when the relevant statute “‘leaves room

    for a responsible exercise of discretion and may not require particular substantive results

    in particular problematic instances.’” Forsyth Cty., 633 F.3d at 1041-42 (quoting Envtl.

    Def. Fund, Inc. v. Corps of Eng’rs of U.S. Army, 492 F.2d 1123, 1139-40 n. 33 (5th Cir.1974));

    see also Gifford, 626 F.2d at 86-87 (“The careful consideration of these criteria ‘are matters

    on which experts may disagree; they involve nice issues of judgment and choice . . .

    which require the exercise of informed discretion.’ Judicial Review of this determination

    could do no more than substitute our judgment for that of the SBA.”); Kruse v. Hampton,

    394 F. Supp. 764, 769 (S.D. Ala. 1974), aff’d sub nom. Kruse v. Hampton, 513 F.2d 1231

    (5th Cir. 1975) (“A mere difference of judgment between a person disadvantageously

    affected by agency action and the responsible head of the agency over the merits of

    particular administration action … is not judicially reviewable.”). Thus, even where a

    reviewing court may believe that the policy ultimately implemented by the agency is not

    the one that best addresses the problem before the agency, where there are no guiding

    standards for the court to apply, it may not substitute its judgment for that of the agency.

           Petitioners here, as have the plaintiffs in each of the cases challenging the EIDL

    Advance policy, would have this Court consider the language of Section 1110(e) of the

    CARES Act in a vacuum, separate from the overarching EIDL program. There are

    several issues with this view. First, doing so would not change the outcome, as § 1110(e)

    of the CARES Act does not provide any standards by which to govern the exercise of

    this discretion by the SBA so long as the amount of a particular EIDL Advance does not



                                                 14
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 17 of 24 PageID 659




    exceed $10,000. See Doc. 21 at 9 (“the ‘shall be not more than’ used in prescribing the

    amount of an EIDL grant affords the SBA discretion in awarding these advances as

    Congress only prescribed a cap on the amount rather than directing the SBA provide a

    specific amount) (citing 15 U.S.C. § 9009(e)(3)). Second, because the CARES Act is an

    extension of the powers already granted to the SBA, it must be read in conjunction with

    the relevant portions of the Small Business Act. LIT Ventures, LLC, 2020 WL 2200845,

    at *3.   Third, when making determinations under Section 702(a)(2), Courts have

    considered that the “existence of broad discretionary power in an agency often suggests

    that the challenged decision is the product of political, military, economic, or managerial

    choices that are not really susceptible to judicial review.” Local 2855, AFGE (AFL-CIO)

    v. United States, 602 F.2d 574, 579 (3d Cir. 1979) (cited favorably in Am. Fed’n of Gov’t

    Employees, Local 2017 v. Brown, 680 F.2d 722, 726 (11th Cir. 1982)). Considering the

    declared policy of the Small Business Act is to “strengthen and protect the nation’s small

    businesses,” 15 U.S.C. § 631, “[t]he goal of the CARES Act is to extend a lifeline to all

    small businesses, not to promote or encourage any specific subset of small businesses”,

    and the “purpose of the Small Business Act is to strengthen the economy by assisting all

    small businesses, Camelot Banquet Rooms, Inc., 2020 WL 2088637, at *9, in conjunction

    with the SBA’s long history of implementing discretionary policies designed to do so,

    the determination of how to best allocate the fixed amount of appropriated EIDL

    Advance funds to the country’s small businesses is an area within the core expertise of

    the agency and has been committed to agency discretion by law. So while the CARES

    Act creates a new form of assistance, it does not abrogate the SBA’s long-standing



                                                15
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 18 of 24 PageID 660




    discretion in administering its programs. APA review is therefore committed to SBA’s

    discretion and unreviewable.

           It should be noted, that “[d]etermination that a matter is unreviewable because it

    is committed to agency discretion does not, however, ‘slam the door to the courthouse

    airtight.’” Local 2855, AFGE (AFL-CIO), 602 F.2d at 580. “Even when a court ascertains

    that a matter has been committed to agency discretion by law, it may entertain charges

    that the agency lacked jurisdiction, that the agency’s decision was occasioned by

    impermissible influences, such as fraud or bribery, or that the decision violates a

    constitutional, statutory or regulatory command.” Id.; see also Keita, 2010 WL 395980,

    at *3-4 (“The APA does not bar this Court from reviewing whether the SBA's decision

    was the product of invidious discrimination in violation of the Fifth Amendment.”). In

    other words, an agency cannot exercise its discretion to commit blatantly

    unconstitutional acts and hope to hide behind § 701(a)(2).             Nor can it exercise of

    discretion in a way that violates specific restrictions of the CARES Act, such as the

    explicit $10,000 cap or in a way that would require EIDL approval to obtain the Advance

    as well. See LIT Ventures, LLC, 2020 WL 2200845, at *4, n. 35.

           Here there are no such assertions. There are no assertions that impermissible

    influences such as fraud or the like influenced the $1,000 per employee policy. There

    are no assertions that the CARES Act specifically prohibited the $1,000 per employee

    policy.8 And there is no assertion that the policy violates a constitutional prohibition.



    8
     Petitioners’ previously rejected assertion that applicants, not the SBA, choose the amount of
    the Advance notwithstanding.


                                                   16
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 19 of 24 PageID 661




    Rather, Petitioners’ argument is that because CARES Act did not include a provision

    that specifically allowed the Administrator to provide EIDL Advances in the amount of

    $1,000 per employee, it cannot be a proper policy. Doc. 25 at ¶¶ 95-98; Doc. 27 at 15

    (“Nowhere in the CARES Act does it mention tethering the amount of the Emergency

    EIDL Grant to the number of employees of the applicant”). But this is not the proper

    focus of the inquiry. Unless Petitioners can point to a specific statutory provision the

    policy violates, which they have not, a disagreement with the effectiveness of the exercise

    of the Administrator’s discretion to implement a $1,000 per employee policy does not

    avoid the bar of § 701(a)(2).

           For the foregoing reasons, this Court should dismiss Petitioners’ APA claims

    under Fed. R. Civ. P. 12(b)(1), as barred by sovereign immunity.

           B.      Petitioners have failed to state a claim for failure to follow the
                   procedures in Section 552(a)(1).

                   1.      Petitioners have not alleged the requisite causation for such a
                           claim.

           Petitioners assert that the $1,000 per employee policy is invalid because the

    Administrator did not follow the procedures in 5 U.S.C. § 552(a)(1).9 Section 552(a)(1)

    lists various categories of material that must be published in the Federal Register and

    states that “a person may not in any manner be required to resort to, or be adversely


    9
      Note that here Congress exempted any rules under the CARES Act from the notice and comment
    procedures under 5 U.S.C. § 533(b). See Brennan, 2020 WL 3980001, at n.2. Although Petitioners
    purport to assert claims under Section 553(b) arguing that if publication did not occur in 14 days
    the exemption somehow lapses, see Doc. 25 at ¶¶ 85-87, there is no basis for this tortured reading
    of Section 1114 of the CARES Act. Instead, the only issue is whether publication of the policy
    itself was required, and whether, even if it was required Petitioners can demonstrate the requisite
    harm flowed from the lack of such publication.


                                                    17
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 20 of 24 PageID 662




    affected by, a matter required to be published in the Federal Register and not so

    published.” 5 U.S.C. § 552(a)(1).

            Assuming publication was even required in the Federal Register (see, infra section

    III.B.2.),10 Petitioners have failed to state a claim for which this Court can grant relief.

    Such a claim requires a litigant to make two showings.                    First, “a litigant must

    demonstrate that it ... did not have actual notice of the content” of the policy at issue.

    Nat’l Veterans Legal Servs. Program v. United States Dep't of Def., No. 14-CV-01915 (APM),

    2016 WL 4435175, at *13 (D.D.C. Aug. 19, 2016) (quoting Texas Alliance for Home Care

    Servs. v. Sebelius, 811 F. Supp. 2d 76, 103 (D.D.C. 2011), aff’d, 681 F.3d 402 (D.C. Cir.

    2012)). Second, the plaintiff “must show that he was adversely affected by a lack of

    publication or that he would have been able to pursue an alternative course of conduct

    had the information been published.” Id. (quoting Alliance for Cannabis Therapeutics v.

    DEA, 15 F.3d 1131, 1136 (D.C. Cir. 1994)). Petitioners have not made sufficient

    allegations as to the necessary elements for such a claim. Specifically, Petitioners have

    not, nor can they, allege that they were adversely impacted by the lack of publication of

    the policy or that they would have been able to pursue an alternative course of conduct

    had the $1,000 per employee policy been published. Rather, they simply make a

    conclusory assertion that they were “adversely affected,” presumably, based on their

    motion for preliminary injunction, meaning they received EIDL Advances of less than




    10
      See Zaharakis v. Heckler, 744 F.2d 711, 714 (9th Cir. 1984) (declining to reach the issue of whether
    publication as even required where the appellant “failed to make an initial showing that he was
    adversely affected by the lack of publication”).


                                                     18
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 21 of 24 PageID 663




    $10,000. See Doc. 25 at ¶ 91. But this would have occurred whether the policy was

    published or not.

           Assuming that at least some of the Petitioners did apply without such

    knowledge,11 they still have not shown that the lack of publication, not just the policy

    itself, “adversely affected” them or that publication would have afforded them an

    alternative course of conduct. The district court in Brennan addressed this very argument

    in its recent denial of a preliminary injunction, pointing out that the plaintiff there had

    not shown how publication of the $1,000 per employee policy would have made any

    difference in the amount of EIDL Advance it received. Brennan, 2020 WL 3980001, at

    *12 (citing Pesikoff v. Sec'y of Labor, 501 F.2d 757, 763 n.12 (D.C. Cir. 1974)); see also Nat'l

    Veterans Legal Servs. Program, 2016 WL 4435175, at *13 (noting no plaintiff “has alleged

    how their applications would have been different had they known [of the policy]”);

    Bagnall v. Sebelius, No. 3:11CV1703 MPS, 2013 WL 5346659, at *17 (D. Conn. Sept. 23,

    2013), aff’d in part, vacated in part on other grounds by Barrows v. Burwell, 777 F.3d 106 (2d

    Cir. 2015) (explaining that the lack of publication must be the cause of whatever harm is

    being claimed); Donovan v. Wollaston Alloys, Inc., 695 F.2d 1, 9 (1st Cir. 1982) (“There is

    no alternative course of action that Wollaston might have taken had the program been

    published, and the company would have been selected for inspection in any event.”);

    Cheshire Hosp. v. New Hampshire-Vermont Hospitalization Serv., Inc., 528 F. Supp. 1104,


    11
      While they have not alleged they were unaware of the $1,000 per employee policy when they
    applied, Respondent will assume for the sake of this motion that at least some of them can do
    so based on the fact that the Butler Memo announcing the policy was issued on April 7, 2020,
    after several Petitioners assert they applied for an EIDL in their affidavits submitted in support
    of their motion for preliminary injunction.


                                                   19
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 22 of 24 PageID 664




    1112 (D.N.H. 1981), vacated on other grounds, 689 F.2d 1112 (1st Cir. 1982). Published

    or not, Petitioners here would have obtained the exact same amount of EIDL Advance.

    Brennan, 2020 WL 3980001, at *12.12 Accordingly, Petitioners have not sufficiently

    alleged that the lack of publication of the policy (rather than the policy in and of itself)

    adversely affected them, and their claims under Section 552(a)(1) must be dismissed for

    failure to state a claim for which relief can be granted.

                   2.      The SBA was not required to publish the $1,000 per employee
                           policy in the Federal Register to begin with.

           Petitioners’ argument under 5 U.S.C. § 552(a)(1) suffers from the additional flaw

    that the SBA was not required to publish the $1,000 per employee policy in the Federal

    Register to begin with. If publication was not required, per force, a plaintiff cannot

    prevail on a claim based on a failure to publish the policy.

           Again, Section 552(a)(1) lists various categories of material that must be

    published in the Federal Register. Pertinent here is the requirement in subsection (D)

    which requires publication of “substantive rules of general applicability adopted as

    authorized by law, and statements of general policy or interpretations of general

    applicability formulated and adopted by the agency.”                Section 552(a)(1)(D).        A

    “substantive” rule “establishes a standard of conduct which has the force of law,” Pacific

    Gas & Electric Co. v. Federal Power Commission, 506 F.2d 33, 38 (D.C. Cir. 1974), and such




    12
      For these same reasons it is questionable that Petitioners even have standing to bring this claim
    to begin with. See Brennan, 2020 WL 3980001, at *11 (citing Lujan v. Defs. of Wildlife, 504 U.S.
    555, 560-61 (1992)).


                                                    20
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 23 of 24 PageID 665




    rules have “a binding effect or impos[e] rights or obligations,” Vietnam Veterans of Am. v.

    Sec’y of Navy, 843 F.2d 528, 536 (D.C. Cir. 1988).

           Moreover, “the requirement for publication [in the Federal Register] attaches

    only to matters which if not published would adversely affect a member of the public.”

    Bagnall, 2013 WL 5346659, at *17; see also McKenzie v. Heckler, 602 F. Supp. 1150, 1160

    (D. Minn. 1985) (“Federal courts have held that the FOIA requires publication of all

    administrative rules which have a ‘significant impact’ on a segment of the public.”). “In

    other words, the Freedom of Information Act requires publication of those policies of

    which the public must be aware in order to conform its conduct to the agency’s

    requirements.” Bunge Corp. v. United States, 5 Cl. Ct. 511, 523 (Cl. Ct. 1984). “When the

    matter in issue involves a policy that is entirely internal to the agency and that, of itself,

    does not affect the conduct of private parties, publication is not required by section

    552(a)(1)(D).” Id.

           Despite Petitioners’ assertions otherwise, the $1,000 per employee policy is not a

    “substantive rule” that “binds the public” or has the “force of law.” Brennan, 2020 WL

    3980001, at *12; Pacific Gas & Electric Co., 506 F.2d at 38; Vietnam Veterans of Am., 843

    F.2d at 536. Rather, it is “a policy that is entirely internal to the agency and that, of

    itself, does not affect the conduct of private parties.” Bunge Corp., 5 Cl. Ct. at 523. Here,

    the $1,000 per employee policy would have no bearing on Petitioners’ conduct, it is

    simply an internal metric based on pre-existing criteria (i.e., how many employees an

    entity already had) for the SBA to use in determining how to distribute the EIDL

    Advance funds among numerous applicants. Indeed, it would be quite problematic if



                                                 21
Case 6:20-cv-00665-RBD-GJK Document 36 Filed 08/04/20 Page 24 of 24 PageID 666




    Section 552(a)(1) did apply here. “Any belabored rule-making process would have

    defeated the Congressional purpose of the EIDL Advance Program, that is, to assist

    small business owners with immediate financial relief during the COVID-19 pandemic.”

    Brennan, 2020 WL 3980001, at *12.

           Accordingly, this Court should dismiss Petitioners’ rulemaking claims for either

    of the alternative reasons that they have not sufficiently alleged they were impacted by

    the lack of publication of the policy, or because publication was not required in the first

    instance.

    V.     Conclusion

           For the reasons explained above, the Court should dismiss Petitioners’ APA

    claims as barred by the United States’ sovereign immunity; and additionally dismiss

    Petitioners’ rulemaking claim because they have failed to state a claim for which relief

    can be granted.

    This 4th day of August, 2020.                     Respectfully submitted,

                                                       MARIA CHAPA LOPEZ
                                                       United States Attorney
                                               By:     /s/ Adam R. Smart
                                                       ADAM R. SMART
                                                      Assistant United States Attorney
                                                      USAO No. 195
                                                      400 W. Washington St., Ste. 3100
                                                      Orlando, Florida 32801
                                                      Telephone: (407) 648-7500
                                                      Facsimile: (407) 648-7588
                                                      Email: adam.smart@usdoj.gov




                                                22
